Exhibit 10.1

 

EXECUTIVE SEVERANCE BENEFITS AGREEMENT

 

This EXECUTIVE SEVERANCE BENEFITS AGREEMENT (the “Agreement”) is entered into
this                    day of                             , 2008 (the
“Effective Date”), between 
                                                                   (“Executive”)
and SYMMETRICOM, INC. (the “Company”).  This Agreement is intended to provide
Executive with the compensation and benefits described herein upon the
occurrence of specific events.

 

Certain capitalized terms used in this Agreement are defined below, in
Article 5.

 

The Company and Executive hereby agree as follows:

 

ARTICLE 1

 

SCOPE OF AND CONSIDERATION FOR THIS AGREEMENT

 

1.1          Position and Duties.  Executive is currently employed by the
Company as                               .  Executive reports directly to the
Company’s Chief Executive Officer.

 

1.2          Restrictions.  During his employment by the Company, Executive
agrees to the best of his ability and experience that he will at all times
loyally and conscientiously perform all of the duties and obligations required
of and from him as                                               .  During the
term of his employment, Executive further agrees that he will devote all of his
business time and attention to the business of the Company, the Company will be
entitled to all of the benefits and profits arising from or incident to all such
work, services and advice, Executive will not render commercial or professional
services of any nature to any person or organization, whether or not for
compensation, without the prior written consent of the Board or its authorized
designee, and Executive will not directly or indirectly engage or participate in
any business that is competitive in any manner with the business of the
Company.  Nothing in this Agreement will prevent Executive from accepting
speaking or presentation engagements in exchange for honoraria or from service
on boards of charitable organizations or otherwise participating in civic,
charitable or fraternal organizations, or from owning no more than one percent
(1%) of the outstanding equity securities of a corporation whose stock is listed
on a national stock exchange.

 

1.3          Confidential Information and Invention Assignment Agreement. 
Executive acknowledges that he has previously executed and delivered to an
officer of the Company the Company’s Confidentiality and Invention Assignment
Agreement (the “Confidentiality Agreement”) and that the Confidentiality
Agreement remains in full force and effect.

 

1.4          Confidentiality of Terms.  Executive agrees to follow the Company’s
strict policy that except as mandated by applicable law employees must not
disclose, either directly or indirectly, any information, including any of the
terms of this Agreement, regarding salary, bonuses, or stock purchase or option
allocations to any person, including other employees of the Company; provided,
however, that Executive may discuss such terms with members of his immediate
family and any legal, tax or accounting specialists who provide Executive with
individual legal, tax or accounting advice, and Executive may discuss such terms
with other

 

--------------------------------------------------------------------------------


 

employees of the Company on a need to know basis if required to carry out
Executive’s duties, or at the request of the Board or any other superior officer
of the Company.

 

1.5          Consideration.  The duties and obligations of the Company to
Executive under this Agreement shall be in consideration for Executive’s past
services to the Company, Executive’s continued employment with the Company, and
Executive’s execution of a release in accordance with Section 3.1.

 

1.6          Prior Agreement.  This Agreement shall supersede any other
agreement relating to severance benefits in the event of Executive’s severance
from employment.

 

ARTICLE 2

 

SEVERANCE BENEFITS

 

2.1          Severance Benefits.  A Covered Termination of Executive’s
employment prior to or more than twelve (12) months following the effective date
of a Change of Control entitles Executive to receive the benefits set forth in
this Section 2.1.

 

(a)           Base Salary and Bonus.  The Company shall pay to Executive an
amount (the “Severance Amount”) equal to the sum of Base Salary plus the excess,
if any, of (i) Executive’s target annual bonus for the fiscal year during which
the Covered Termination occurs, with such bonus determined assuming that all of
the performance objectives for such fiscal year have been attained, over
(ii) any portion of Executive’s annual bonus for the fiscal year in which the
Covered Termination occurs that has been paid to Executive prior to the date of
the Covered Termination, prorated by the Severance Period.  Such Severance
Amount shall be paid over the Severance Period commencing on the date of
termination in substantially equal installments in accordance with the Company’s
regular payroll practices and shall be subject to all required tax withholding;
provided, however, that any such payments that would otherwise have been made
before the first normal payroll payment date falling on or after the First
Payment Date shall be made on the First Payment Date.

 

(b)           Health Benefits.  Provided that Executive elects continued
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company shall pay the premiums of Executive’s group
health insurance coverage and Executive’s “Exec-U-Care” or similar secondary
health insurance coverage, including coverage for Executive’s eligible
dependents, until the earlier of the expiration of the Severance Period or the
applicable COBRA continuation period; provided, however, that the Company shall
pay premiums for Executive’s eligible dependents only for coverage for which
those eligible dependents were enrolled immediately prior to the Covered
Termination; provided, further, that Executive shall be solely responsible for
all matters relating to his continuation of coverage pursuant to COBRA,
including, without limitation, the election of such coverage.  For the balance
of the period that Executive is entitled to coverage under federal COBRA law, if
any, Executive shall be entitled to maintain such coverage at Executive’s own
expense.

 

2

--------------------------------------------------------------------------------


 

2.2          Change of Control Severance Benefits.  A Covered Termination of
Executive’s employment within twelve (12) months following the effective date of
a Change of Control entitles Executive to receive the benefits set forth in this
Section 2.2.

 

(a)           Base Salary.  The Company shall pay to Executive an amount equal
to twelve (12) months’ Base Salary.  Such severance amount shall be paid over a
period of twelve (12) months commencing on the date of termination in
substantially equal installments in accordance with the Company’s regular
payroll practices and shall be subject to all required tax withholding;
provided, however, that any such payments that would otherwise have been made
before the first normal payroll payment date falling on or after the First
Payment Date shall be made on the First Payment Date.

 

(b)           Bonus.  The Company shall pay to Executive an amount equal to the
sum of (x) the excess, if any, of (i) Executive’s target annual bonus for the
fiscal year during which the Covered Termination occurs, with such bonus
determined assuming that all of the performance objectives for such fiscal year
have been attained, over (ii) any portion of Executive’s annual bonus for the
fiscal year in which the Covered Termination occurs that has been paid to
Executive prior to the date of the Covered Termination, prorated by the portion
of the fiscal year that the Executive was employed by the Company and
(y) Executive’s target annual bonus for the fiscal year during which the Covered
Termination occurs, with such bonus determined assuming that all of the
performance objectives for such fiscal year have been attained (i.e., Executive
shall be entitled to receive a prorated target bonus for the current year and an
additional year’s target bonus).  Such severance amount shall be paid over a
period of twelve (12) months commencing on the date of termination in
substantially equal installments in accordance with the Company’s regular
payroll practices and shall be subject to all required tax withholding;
provided, however, that any such payments that would otherwise have been made
before the first normal payroll payment date falling on or after the First
Payment Date shall be made on the First Payment Date.

 

(c)            Covered Termination Stock Award Acceleration.  In the event of a
Covered Termination of Executive’s employment within twelve (12) months
following the effective date of a Change of Control:

 

(i)            if the applicable Change of Control occurs within twelve (12)
months after the date on which Executive commenced employment with the Company
(the “Employment Commencement Date”), the vesting and/or exercisability of fifty
percent (50%) of Executive’s outstanding unvested Stock Awards shall be
automatically accelerated on the date of termination; or

 

(ii)           if the applicable Change of Control occurs on or after the first
anniversary of the Employment Commencement Date, the vesting and/or
exercisability of one hundred percent (100%) of Executive’s outstanding Stock
Awards shall be automatically accelerated on the date of termination.

 

(d)           Health Benefits.  Provided that Executive elects continued
coverage under federal COBRA law, the Company shall pay the premiums of
Executive’s group health insurance coverage, including coverage for Executive’s
eligible dependents, until the earlier of

 

3

--------------------------------------------------------------------------------


 

the expiration of the twelve (12) month period following the Covered Termination
or the applicable COBRA continuation period; provided, however, that the Company
shall pay premiums for Executive’s eligible dependents only for coverage for
which those eligible dependents were enrolled immediately prior to the Covered
Termination; provided, further, that Executive shall be solely responsible for
all matters relating to his continuation of coverage pursuant to federal COBRA
law, including, without limitation, the election of such coverage.  For the
balance of the period that Executive is entitled to coverage under federal COBRA
law, if any, Executive shall be entitled to maintain such coverage at
Executive’s own expense.

 

(e)           No Duplication of Benefits.  The payments and benefits provided
for in this Section 2.2 shall only be payable in the event of a Covered
Termination of Executive’s employment within twelve (12) months following the
effective date of a Change of Control.  In the event of a Covered Termination of
Executive’s employment prior to or more than twelve (12) months following a
Change Control, then Executive shall receive the payments and benefits described
in Section 2.1 and shall not be eligible to receive any of the payments and
benefits described in this Section 2.2.

 

2.3          Other Terminations.  If Executive’s employment is terminated by the
Company for Cause, by Executive other than pursuant to a Constructive
Termination or as a result of Executive’s death or disability, the Company shall
not have any other or further obligations to Executive under this Agreement
(including any financial obligations) except that Executive shall be entitled to
receive (a) Executive’s fully earned but unpaid base salary, through the date of
termination at the rate then in effect, and (b) all other amounts or benefits to
which Executive is entitled under any compensation, retirement or benefit plan
or practice of the Company at the time of termination in accordance with the
terms of such plans or practices, including, without limitation, any
continuation of benefits required by federal COBRA law or applicable law.  The
foregoing shall be in addition to, and not in lieu of, any and all other rights
and remedies which may be available to the Company under the circumstances,
whether at law or in equity.

 

2.4          Mitigation.  Except as otherwise specifically provided herein,
Executive shall not be required to mitigate damages or the amount of any payment
provided under this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for under this Agreement be reduced by
any compensation earned by Executive as a result of employment by another
employer or by any retirement benefits received by Executive after the date of
the Covered Termination.

 

2.5          Exclusive Remedy.  Except as otherwise expressly required by law
(e.g., COBRA) or as specifically provided herein, all of Executive’s rights to
salary, severance, benefits, bonuses and other amounts hereunder (if any)
accruing after the termination of Executive’s employment shall cease upon such
termination.  In the event of a termination of Executive’s employment with the
Company, Executive’s sole remedy shall be to receive the payments and benefits
described in this Agreement.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 3

 

LIMITATIONS AND CONDITIONS ON BENEFITS

 

3.1          Release Prior to Payment of Benefits.  Upon the occurrence of a
Covered Termination of Executive’s employment, and prior to the payment of any
benefits under this Agreement on account of such Covered Termination, Executive
shall execute and not revoke a release (the “Release”) in the form attached
hereto and incorporated herein as Exhibit A or Exhibit B, as applicable. 
Executive shall execute and deliver such Release to the Company no later than
fifty (50) days following the date of the Covered Termination.  Such Release
shall specifically relate to all of Executive’s rights and claims in existence
at the time of such execution and shall confirm Executive’s obligations under
the Confidentiality Agreement.  It is understood that, as specified in the
applicable Release, Executive has a certain number of calendar days to consider
whether to execute such Release, and Executive may revoke such Release within
seven (7) calendar days after execution.  In the event Executive does not
execute such Release within the applicable period, or if Executive revokes such
Release within the subsequent seven (7) day period, no benefits shall be payable
under this Agreement.

 

3.2          Termination of Benefits.  Benefits under this Agreement shall
terminate immediately if the Executive, at any time, violates any proprietary
information or confidentiality obligation to the Company, including, without
limitation, the Confidentiality Agreement.

 

3.3          Code Section 409A.  Notwithstanding any provision to the contrary
in the Agreement, if the Executive is deemed by the Company at the time of his
Separation from Service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the termination benefits to which Executive is entitled under this
Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s termination
benefits shall not be provided to Executive prior to the earlier of (a) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service with the Company or (b) the date of Executive’s death. 
Upon the first business day following the expiration of the applicable Code
Section 409A(a)(2)(B)(i) deferral period, all payments deferred pursuant to this
Section 3.3 shall be paid in a lump sum to the Executive, and any remaining
payments due under the Agreement shall be paid as otherwise provided herein,
with all such payments to be subject to all required tax withholding.  For
purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s right
to receive the installment payments payable pursuant to Article 2 (the
“Installment Payments”) shall be treated as a right to receive a series of
separate payments and, accordingly, each Installment Payment shall at all times
be considered a separate and distinct payment.

 

ARTICLE 4

 

PARACHUTE PAYMENTS

 

4.1          Parachute Payment Cut-Back.  Anything in this Agreement to the
contrary notwithstanding, in the event it shall be determined that any Payment
under this Agreement would, when combined with all other Payments Executive
receives from the Company or any

 

5

--------------------------------------------------------------------------------


 

successor or parent or subsidiary thereof, but for this Article 4, be considered
an “excess parachute payment” under Section 280G of the Code, then such Payments
shall be reduced (with cash payments being reduced before Stock Award
compensation) as would result in no portion of the payments being considered
“excess parachute payments” under Section 280G of the Code.

 

4.2          Determinations.  All determinations required to be made under this
Article 4, including whether and to what extent the Payments shall be reduced
and the assumptions to be utilized in arriving at such determination, shall be
made by the nationally recognized certified public accounting firm used by the
Company immediately prior to the Change of Control or, if such firm declines to
serve, such other nationally recognized certified public accounting firm as may
be designated by the Executive (the “Accounting Firm”).  The Accounting Firm
shall provide detailed supporting calculations both to the Company and the
Executive at such time as is requested by the Company.  All fees and expenses of
the Accounting Firm shall be borne solely by the Company.  Any determination by
the Accounting Firm shall be binding upon the Company and the Executive.  For
purposes of making the calculations required by this Article 4, the Accounting
Firm may make reasonable assumptions and approximations concerning applicable
taxes and may rely on reasonable, good-faith interpretations concerning the
application of Sections 280G and 4999 of the Code.

 

ARTICLE 5

 

DEFINITIONS

 

For purposes of the Agreement, the following terms are defined as follows:

 

5.1          “Base Salary” means Executive’s annual base salary as in effect
during the last regularly scheduled payroll period immediately preceding the
Covered Termination.

 

5.2          “Board” means the Board of Directors of the Company.

 

5.3          The Company shall have “Cause” to terminate the Executive’s
employment hereunder upon:

 

(a)           The Executive’s willful failure to substantially perform the
duties set forth in this Agreement (other than any such failure resulting from
the Executive’s Disability) which is not remedied within 30 days after receipt
of written notice from the Company specifying such failure;

 

(b)           The Executive’s willful failure to carry out, or comply with, in
any material respect any lawful and reasonable directive of the Board or the
appropriate individual to whom Executive reports not inconsistent with the terms
of this Agreement, which is not remedied within 30 days after receipt of written
notice from the Company specifying such failure;

 

(c)           The Executive’s commission at any time of any act or omission that
results in, or that may reasonably be expected to result in, a conviction, plea
of no contest or imposition of unadjudicated probation for any felony or crime
involving moral turpitude;

 

6

--------------------------------------------------------------------------------


 

(d)           The Executive’s unlawful use (including being under the influence)
or possession of illegal drugs on the Company’s premises or while performing the
Executive’s duties and responsibilities under this Agreement; or

 

(e)           The Executive’s commission at any time of any act of fraud,
embezzlement, misappropriation, material misconduct, or breach of fiduciary duty
against the Company (or any predecessor thereto or successor thereof).

 

5.4          “Change of Control” means and includes each of the following:

 

(a)           the acquisition, directly or indirectly, by any “person” or
“group” (as those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended, and the rules thereunder) of
“beneficial ownership” (as determined pursuant to Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) of securities entitled to vote
generally in the election of directors (“voting securities”) of the Company that
represent fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding voting securities, other than:

 

(i)            an acquisition by a trustee or other fiduciary holding securities
under any employee benefit plan (or related trust) sponsored or maintained by
the Company or any person controlled by the Company or by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any person
controlled by the Company, or

 

(ii)           an acquisition of voting securities by the Company or a
corporation owned, directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the stock of the
Company;

 

Notwithstanding the foregoing, the following event shall not constitute an
“acquisition” by any person or group for purposes of this Section: an
acquisition of the Company’s securities by the Company that causes the Company’s
voting securities beneficially owned by a person or group to represent fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities; provided, however, that if a person or group
shall become the beneficial owner of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding voting securities by reason of
share acquisitions by the Company as described above and shall, after such share
acquisitions by the Company, become the beneficial owner of any additional
voting securities of the Company, then such acquisition shall constitute a
Change of Control; or

 

(b)           the consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company’s assets or
(z) the acquisition of assets or stock of another entity, in each case other
than a transaction which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the

 

7

--------------------------------------------------------------------------------


 

business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction.

 

5.5          “Code” means the Internal Revenue Code of 1986, as amended from
time to time and the Treasury Regulations thereunder.

 

5.6          “Company” means Symmetricom, Inc. or, following a Change of
Control, the surviving entity resulting from such transaction, including the
acquirer of substantially all the Company’s assets.

 

5.7          “Constructive Termination” means that Executive voluntarily
terminates employment after any of the following are undertaken without
Executive’s express written consent:

 

(a)           A material diminution in the nature or scope of the Executive’s
responsibilities, title, duties or authority;

 

(b)           Failure of the Company to make any material payment or provide any
material benefit under an agreement pursuant to which the Executive performs
services for the Company; or

 

(c)           A relocation of Executive’s place of employment by more than
thirty (30) miles from such Executive’s place of employment on the Effective
Date;

 

provided, however, that notwithstanding the foregoing the Executive may not
resign his employment as a Constructive Termination unless:  (A) the Executive
provides the Company with at least 30 days prior written notice of his intent to
resign as a Constructive Termination (which notice is provided not later than
the 30th day following the occurrence of the event constituting Constructive
Termination), and (B) the Company has not remedied the alleged
violation(s) within the 30-day period.  The termination of Executive’s
employment as a result of Executive’s death or disability will not be deemed to
be a Constructive Termination.

 

5.8          “Covered Termination” means an Involuntary Termination Without
Cause or a Constructive Termination, provided that such termination constitutes
a Separation from Service.

 

5.9          “Excise Tax” means the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.

 

5.10        “First Payment Date” means the date on which the Release becomes
irrevocable.

 

5.11        “Involuntary Termination Without Cause” means Executive’s dismissal
or discharge by the Company other than for Cause.  The termination of
Executive’s employment as a result of Executive’s death or disability will not
be deemed to be an Involuntary Termination Without Cause.

 

8

--------------------------------------------------------------------------------


 

5.12        A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

 

5.13        “Separation from Service” means a termination of Executive’s
employment with the Company which constitutes a separation from service within
the meaning of Section 409A of the Code and the regulations promulgated
thereunder, including Treasury Regulation Section 1.409A-1(h).

 

5.14        “Severance Period” shall be determined as follows:

 

(a)           If, as of the date of his Covered Termination, Executive has been
employed by the Company for less than one year, the Severance Period shall be
six (6) months;

 

(b)           If, as of the date of his Covered Termination, Executive has been
employed by the Company for one year or more, but less than three years, the
Severance Period shall be nine (9) months;

 

(c)           If, as of the date of his Covered Termination, Executive has been
employed by the Company for three years or more, the Severance Period shall be
twelve (12) months.

 

5.15        “Stock Awards” means all stock options, restricted stock and such
other awards granted pursuant to the Company’s stock option and equity incentive
award plans or agreements and any shares of stock issued upon exercise thereof.

 

ARTICLE 6

 

GENERAL PROVISIONS

 

6.1          Employment Status.  This Agreement does not constitute a contract
of employment or impose upon Executive any obligation to remain as an employee,
or impose on the Company any obligation (a) to retain Executive as an employee,
(b) to change the status of Executive as an at-will employee, or (c) to change
the Company’s policies regarding termination of employment.

 

6.2          Notices.  Any notices provided hereunder must be in writing, and
such notices or any other written communication shall be deemed effective upon
the earlier of personal delivery (including personal delivery by facsimile) or
the third day after mailing by first class mail to the Company at its primary
office location and to Executive at Executive’s address as listed in the
Company’s payroll records.  Any payments made by the Company to Executive under
the terms of this Agreement shall be delivered to Executive either in person or
at the address as listed in the Company’s payroll records.

 

6.3          Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not

 

9

--------------------------------------------------------------------------------


 

affect any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

6.4          Waiver.  If either party should waive any breach of any provisions
of this Agreement, he or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

 

6.5          Arbitration.  Any dispute, claim or controversy based on, arising
out of or relating to Executive’s employment or this Agreement shall be settled
by final and binding arbitration in Santa Clara County, California, before a
single neutral arbitrator in accordance with the National Rules for the
Resolution of Employment Disputes (the “Rules”) of the American Arbitration
Association, and judgment on the award rendered by the arbitrator may be entered
in any court having jurisdiction.  Arbitration may be compelled pursuant to the
California Arbitration Act (Code of Civil Procedure §§ 1280 et seq.).  If the
parties are unable to agree upon an arbitrator, one shall be appointed by the
AAA in accordance with its Rules.  Each party shall pay the fees of its own
attorneys, the expenses of its witnesses and all other expenses connected with
presenting its case; however, Executive and the Company agree that, to the
extent permitted by law, the arbitrator may, in his discretion, award reasonable
attorneys’ fees to the prevailing party.  Other costs of the arbitration,
including the cost of any record or transcripts of the arbitration, AAA’s
administrative fees, the fee of the arbitrator, and all other fees and costs,
shall be borne by the Company.  This Section 6.5 is intended to be the exclusive
method for resolving any and all claims by the parties against each other for
payment of damages under this Agreement or relating to Executive’s employment;
provided, however, that neither this Agreement nor the submission to arbitration
shall limit the parties’ right to seek provisional relief, including, without
limitation, injunctive relief, in any court of competent jurisdiction pursuant
to California Code of Civil Procedure § 1281.8 or any similar statute of an
applicable jurisdiction.  Seeking any such relief shall not be deemed to be a
waiver of such party’s right to compel arbitration.  Both Executive and the
Company expressly waive their right to a jury trial. Pursuant to California
Civil Code Section 1717, each party warrants that it was represented by counsel
in the negotiation and execution of this Agreement, including the attorneys’
fees provision herein.

 

6.6          Complete Agreement.  This Agreement, including Exhibit A and
Exhibit B, constitutes the entire agreement between Executive and the Company
and is the complete, final, and exclusive embodiment of their agreement with
regard to this subject matter, wholly superseding all written and oral
agreements with respect to severance benefits to Executive in the event of
employment termination.  It is entered into without reliance on any promise or
representation other than those expressly contained herein.  Notwithstanding
anything herein to the contrary, this Agreement shall not supersede any
indemnification agreement between Executive and the Company.

 

6.7          Amendment or Termination of Agreement.  This Agreement may be
changed or terminated only upon the mutual written consent of the Company and
Executive.  The written consent of the Company to a change or termination of
this Agreement must be signed by an executive officer of the Company after such
change or termination has been approved by the Board.

 

10

--------------------------------------------------------------------------------


 

6.8          Counterparts.  This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.

 

6.9          Headings.  The headings of the Articles and Sections hereof are
inserted for convenience only and shall not be deemed to constitute a part
hereof nor to affect the meaning thereof.

 

6.10        Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, and the Company, and
any surviving entity resulting from a Change of Control and upon any other
person who is a successor by merger, acquisition, consolidation or otherwise to
the business formerly carried on by the Company, and their respective
successors, assigns, heirs, executors and administrators, without regard to
whether or not such person actively assumes any rights or duties hereunder;
provided, however, that Executive may not assign any duties hereunder and may
not assign any rights hereunder without the written consent of the Company,
which consent shall not be withheld unreasonably.

 

6.11        Choice of Law.  All questions concerning the construction, validity
and interpretation of this Agreement will be governed by the law of the State of
California, without regard to such state’s conflict of laws rules.

 

6.12        Non-Publication.  The parties mutually agree not to disclose
publicly the terms of this Agreement except to the extent that disclosure is
mandated by applicable law or regulation or to their respective advisors (e.g.,
attorneys, accountants).

 

6.13        Construction of Agreement.  In the event of a conflict between the
text of the Agreement and any summary, description or other information
regarding the Agreement, the text of the Agreement shall control.

 

(Signature Page Follows)

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the Effective
Date written above.

 

 

SYMMETRICOM, INC.

 

 

 

EXECUTIVE

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Exhibit A: Release (Individual Termination)

Exhibit B: Release (Group Termination)

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE
(INDIVIDUAL TERMINATION)

 

Certain capitalized terms used in this Release are defined in the Executive
Severance Benefits Agreement (the “Agreement”) which I have executed and of
which this Release is a part.

 

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.

 

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to:  all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of disputed compensation; claims pursuant to
any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended; the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the federal
Employee Retirement Income Security Act of 1974, as amended; the federal
Americans with Disabilities Act of 1990; the California Fair Employment and
Housing Act, as amended; tort law; contract law; statutory law; common law;
wrongful discharge; discrimination; fraud; defamation; emotional distress; and
breach of the implied covenant of good faith and fair dealing; provided,
however, that nothing in this paragraph shall be construed in any way to release
the Company from its obligation to indemnify me pursuant to the Company’s
indemnification obligation pursuant to agreement or applicable law.

 

1

--------------------------------------------------------------------------------


 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA.  I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled.  I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that:  (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have twenty-one
(21) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following the execution of this
Release by the parties to revoke the Release; and (E) this Release shall not be
effective until the date upon which the revocation period has expired, which
shall be the eighth day after this Release is executed by me.

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE

(GROUP TERMINATION)

 

Certain capitalized terms used in this Release are defined in the Executive
Severance Benefits Agreement (the “Agreement”) which I have executed and of
which this Release is a part.

 

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.

 

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to:  all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of disputed compensation; claims pursuant to
any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended; the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the federal
Employee Retirement Income Security Act of 1974, as amended; the federal
Americans with Disabilities Act of 1990; the California Fair Employment and
Housing Act, as amended; tort law; contract law; statutory law; common law;
wrongful discharge; discrimination; fraud; defamation; emotional distress; and
breach of the implied covenant of good faith and fair dealing; provided,
however, that nothing in this paragraph shall be construed in any way to release
the Company from its obligation to indemnify me pursuant to the Company’s
indemnification obligation pursuant to agreement or applicable law.

 

1

--------------------------------------------------------------------------------


 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA.  I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled.  I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that:  (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have forty-five
(45) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following the execution of this
Release by the parties to revoke the Release; (E) this Release shall not be
effective until the date upon which the revocation period has expired, which
shall be the eighth day after this Release is executed by me; and (F) I have 
received with this Release a detailed list of the job titles and ages of all
employees who were terminated in this group termination and the ages of all
employees of the Company in the same job classification or organizational unit
who were not terminated.

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------